 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   WANDA OSBORNE,                                 )
                                                    )   Case No.: 3:19-cv-00671-CLB
12          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
13                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,               )   PLAINTIFF
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

23 a new decision.

24 //

25 //

26 //
 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: April 3, 2020                           Respectfully submitted,

 5                                                LAW OFFICE OF JARED T. WALKER
 6                                                /s/ Jared T. Walker
                                                  JARED T. WALKER
 7                                                (*as authorized via email on April 3, 2020)
                                                  Attorney for Plaintiff
 8

 9
     Dated: April 3, 2020                         Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17

18                                                          IT IS SO ORDERED:
19
                                                            HON. CARLA L. BALDWIN
20                                                          UNITED STATES MAGISTRATE JUDGE
21
                                                                     April 6, 2020
                                                            DATED: ___________________________
22

23

24

25

26                                                      2
 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing STIPULATION TO VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR

 4 OF 42 U.S.C. § 405(g) AND TO ENTRY OF JUDGMENT FOR PLAINTIFF on the date, and via

 5 the method of service, identified below:

 6
           CM/ECF:
 7
           Jared T. Walker
 8         jared@jwalker.law
           Attorney for Plaintiff
 9
           Hal Taylor
10         haltaylorlawyer@gbis.com
           Attorney for Plaintiff
11
           Dated: April 3, 2020
12

13                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
14                                                         Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26                                                     3
